
	
		II
		Calendar No. 613
		110th CONGRESS
		2d Session
		S. 2734
		IN THE SENATE OF THE UNITED STATES
		
			March 7, 2008
			Mr. Bond (for himself,
			 Mr. Isakson, Mr. Alexander, Mrs.
			 Dole, Mr. McConnell,
			 Mr. Allard, Mr.
			 Chambliss, Mr. Cornyn,
			 Mr. Craig, Mrs.
			 Hutchison, Mr. Inhofe,
			 Mr. Stevens, Ms. Murkowski, and Mr.
			 Coleman) introduced the following bill; which was read the first
			 time
		
		
			March 10, 2008
			Read the second time and placed on the
			 calendar
		
		A BILL
		To aid families and neighborhoods facing home foreclosure
		  and address the subprime mortgage crisis.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Security Against Foreclosures and Education Act or the
			 SAFE Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Protecting homeowners
					Sec. 101. Subprime refinancing loans through use of qualified
				mortgage bonds.
					Sec. 102. Expeditious distribution of funds already provided
				for mortgage foreclosure counseling.
					Sec. 103. Credit for purchase of homes in or near
				foreclosure.
					Sec. 104. Enhanced mortgage loan disclosures.
					Sec. 105. Carryback of certain net operating losses allowed for
				5 years; temporary suspension of 90 percent AMT limit.
					TITLE II—Mortgage Foreclosure Protections for
				Servicemembers
					Sec. 201. Expansion of period after servicemember service of
				moratorium on foreclosure sales.
					Sec. 202. Counseling on mortgage foreclosures for members of
				the Armed Forces returning from service abroad.
					TITLE III—FHA Modernization Act of 2008
					Sec. 301. Short title.
					Subtitle A—Building American Homeownership
					Sec. 311. Short title.
					Sec. 312. Maximum principal loan obligation.
					Sec. 313. Cash investment requirement and prohibition of
				seller-funded downpayment assistance.
					Sec. 314. Mortgage insurance premiums.
					Sec. 315. Rehabilitation loans.
					Sec. 316. Discretionary action.
					Sec. 317. Insurance of condominiums.
					Sec. 318. Mutual Mortgage Insurance Fund.
					Sec. 319. Hawaiian home lands and Indian
				reservations.
					Sec. 320. Conforming and technical amendments.
					Sec. 321. Insurance of mortgages.
					Sec. 322. Home equity conversion mortgages.
					Sec. 323. Energy efficient mortgages program.
					Sec. 324. Pilot program for automated process for borrowers
				without sufficient credit history.
					Sec. 325. Homeownership preservation.
					Sec. 326. Use of FHA savings for improvements in FHA
				technologies, procedures, processes, program performance, staffing, and
				salaries.
					Sec. 327. Post-purchase housing counseling eligibility
				improvements.
					Sec. 328. Pre-purchase homeownership counseling
				demonstration.
					Sec. 329. Fraud prevention.
					Sec. 330. Limitation on mortgage insurance premium
				increases.
					Sec. 331. Savings provision.
					Sec. 332. Implementation.
					Sec. 333. Moratorium on implementation of risk-based
				premiums.
					Subtitle B—Manufactured Housing Loan Modernization
					Sec. 341. Short title.
					Sec. 342. Purposes.
					Sec. 343. Exception to limitation on financial institution
				portfolio.
					Sec. 344. Insurance benefits.
					Sec. 345. Maximum loan limits.
					Sec. 346. Insurance premiums.
					Sec. 347. Technical corrections.
					Sec. 348. Revision of underwriting criteria.
					Sec. 349. Prohibition against kickbacks and unearned
				fees.
					Sec. 350. Leasehold requirements.
				
			IProtecting
			 homeowners
			101.Subprime
			 refinancing loans through use of qualified mortgage bonds
				(a)Use of
			 qualified mortgage bonds proceeds for subprime refinancing
			 loansSection 143(k) of the Internal Revenue Code of 1986
			 (relating to other definitions and special rules) is amended by adding at the
			 end the following:
					
						(12)Special rules
				for subprime refinancings
							(A)In
				generalNotwithstanding the requirements of subsection (i)(1),
				the proceeds of a qualified mortgage issue may be used to refinance a mortgage
				on a residence which was originally financed by the mortgagor through a
				qualified subprime loan.
							(B)Special
				rulesIn applying this paragraph to any case in which the
				proceeds of a qualified mortgage issue are used for any refinancing described
				in subparagraph (A)—
								(i)subsection
				(a)(2)(D)(i) shall be applied by substituting 12-month period
				for 42-month period each place it appears,
								(ii)subsection (d)
				(relating to 3-year requirement) shall not apply, and
								(iii)subsection (e)
				(relating to purchase price requirement) shall be applied by using the market
				value of the residence at the time of refinancing in lieu of the acquisition
				cost.
								(C)Qualified
				subprime loanThe term qualified subprime loan means
				an adjustable rate single-family residential mortgage loan originated after
				December 31, 2001, and before January 1, 2008, that the bond issuer determines
				would be reasonably likely to cause financial hardship to the borrower if not
				refinanced.
							(D)TerminationThis
				paragraph shall not apply to any bonds issued after December 31,
				2010.
							.
				(b)Increased
			 volume cap for certain bonds
					(1)In
			 generalSubsection (d) of section 146 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following:
						
							(5)Increase and
				set aside for housing bonds for 2008
								(A)Increase for
				2008In the case of calendar year 2008, the State ceiling for
				each State shall be increased by an amount equal to $10,000,000,000 multiplied
				by a fraction—
									(i)the numerator of
				which is the population of such State (as reported in the most recent decennial
				census), and
									(ii)the denominator
				of which is the total population of all States (as reported in the most recent
				decennial census).
									(B)Set
				aside
									(i)In
				generalAny amount of the State ceiling for any State which is
				attributable to an increase under this paragraph shall be allocated solely for
				one or more qualified purposes.
									(ii)Qualified
				purposeFor purposes of this paragraph, the term qualified
				purpose means—
										(I)the issuance of
				exempt facility bonds used solely to provide qualified residential rental
				projects, or
										(II)a qualified
				mortgage issue (determined by substituting 12-month period for
				42-month period each place it appears in section
				143(a)(2)(D)(i)).
										.
					(2)Carryforward of
			 unused limitationsSubsection (f) of section 146 of such Code is
			 amended by adding at the end the following:
						
							(6)Special rules
				for increased volume cap under subsection (d)(5)
								(A)In
				generalNo amount which is attributable to the increase under
				subsection (d)(5) may be used—
									(i)for a
				carryforward purpose other than a qualified purpose (as defined in subsection
				(d)(5)), and
									(ii)to issue any
				bond after calendar year 2010.
									(B)Ordering
				rulesFor purposes of subparagraph (A), any carryforward of an
				issuing authority's volume cap for calendar year 2008 shall be treated as
				attributable to such increase to the extent of such
				increase.
								.
					(c)Alternative
			 minimum tax
					(1)In
			 generalClause (ii) of section 57(a)(5)(C) of the Internal
			 Revenue Code of 1986 is amended by striking shall not include
			 and all that follows and inserting “shall not include—
						
							(I)any qualified
				501(c)(3) bond (as defined in section 145), or
							(II)any qualified
				mortgage bond (as defined in section 143(a)) or qualified veteran's mortgage
				bond (as defined in section 143(b)) issued after the date of the enactment of
				this subclause and before January 1,
				2011.
							.
					(2)Conforming
			 amendmentThe heading for section 57(a)(5)(C)(ii) of the Internal
			 Revenue Code of 1986 is amended by striking qualified 501(c)(3) bonds
			 and inserting certain
			 bond.
					(d)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
				102.Expeditious
			 distribution of funds already provided for mortgage foreclosure
			 counselingUpon certification
			 by the Neighborhood Reinvestment Corporation under paragraph (4) under the
			 second undesignated paragraph under the heading Neighborhood
			 Reinvestment Corporation—Payment to the Neighborhood Reinvestment
			 Corporation of Public Law 110–161 that Housing and Urban Development or
			 Neighborhood Reinvestment Corporation-approved counseling intermediaries and
			 State Housing Finance Agencies have the need for additional portions of the
			 $180,000,000 provided therein for mortgage foreclosure mitigation activities in
			 States and areas with high rates of mortgage foreclosures, defaults, or related
			 activities beyond the initial awards, and the expertise to use such funds
			 effectively, the Neighborhood Reinvestment Corporation shall expeditiously
			 continue to award such funds as need and expertise is shown.
			103.Credit for purchase
			 of homes in or near foreclosure
				(a)Allowance of
			 creditSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by
			 inserting after section 25D the following new section:
					
						25E.Credit for
				purchase of homes in or near foreclosure
							(a)Allowance of
				credit
								(1)In
				generalIn the case of an individual who is a purchaser of a
				qualified principal residence during the taxable year, there shall be allowed
				as a credit against the tax imposed by this chapter an amount equal to so much
				of the purchase price of the residence as does not exceed $15,000.
								(2)Allocation of
				credit amountThe amount of the credit allowed under paragraph
				(1) shall be equally divided among the 3 taxable years beginning with the
				taxable year in which the purchase of the qualified principal residence is
				made.
								(b)Limitations
								(1)Date of
				purchaseThe credit allowed under subsection (a) shall be allowed
				only with respect to purchases made—
									(A)after February
				29, 2008, and
									(B)before March 1,
				2009.
									(2)Limitation
				based on amount of taxIn the case of a taxable year to which
				section 26(a)(2) does not apply, the credit allowed under subsection (a) for
				any taxable year shall not exceed the excess of—
									(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
									(B)the sum of the
				credits allowable under this subpart (other than this section) for the taxable
				year.
									(3)One-time
				only
									(A)In
				generalIf a credit is allowed under this section in the case of
				any individual (and such individual's spouse, if married) with respect to the
				purchase of any qualified principal residence, no credit shall be allowed under
				this section in any taxable year with respect to the purchase of any other
				qualified principal residence by such individual or a spouse of such
				individual.
									(B)Joint
				purchaseIn the case of a purchase of a qualified principal
				residence by 2 or more unmarried individuals or by 2 married individuals filing
				separately, no credit shall be allowed under this section if a credit under
				this section has been allowed to any of such individuals in any taxable year
				with respect to the purchase of any other qualified principal residence.
									(c)Qualified
				principal residence
								(1)In
				generalFor purposes of this section, the term qualified
				principal residence means an eligible single-family residence that is
				purchased to be the principal residence of the purchaser.
								(2)Eligible
				single-family residence
									(A)In
				generalFor purposes of this subsection, the term eligible
				single-family residence means a single-family structure that is—
										(i)a
				new previously unoccupied residence for which a building permit is issued and
				construction begins on or before September 1, 2007, but only if such residence
				is purchased by the taxpayer directly from the person to whom such building
				permit was issued,
										(ii)an
				owner-occupied residence with respect to which the owner's acquisition
				indebtedness (as defined in section 163(h)(3)(B), determined without regard to
				clause (ii) thereof) is in default on or before March 1, 2008, or
										(iii)a residence
				with respect to which a foreclosure event has taken place and which is owned by
				the mortgagor or the mortgagor's agent, but only if such residence was occupied
				as a principal residence by the mortgagee for at least 1 year prior to the
				foreclosure event.
										(B)CertificationIn
				the case of an eligible single-family residence described in subparagraph
				(A)(i), no credit shall be allowed under this section unless the purchaser
				submits a certification by the seller of such residence that such residence
				meets the requirements of such subparagraph.
									(d)Denial of
				double benefitNo credit shall be allowed under this section for
				any purchase for which a credit is allowed under section 1400C.
							(e)Recapture in
				the case of certain dispositionsIn the event that a
				taxpayer—
								(1)disposes of the
				qualified principal residence with respect to which a credit is allowed under
				subsection (a), or
								(2)fails to occupy
				such residence as the taxpayer's principal residence,
								at any
				time within 36 months after the date on which the taxpayer purchased such
				residence, then the remaining portion of the credit allowed under subsection
				(a) shall be disallowed in the taxable year during which such disposition
				occurred or in which the taxpayer failed to occupy the residence as a principal
				residence, and in any subsequent taxable year in which the remaining portion of
				the credit would, but for this subsection, have been allowed.(f)Special
				rules
								(1)Joint
				purchase
									(A)Married
				individuals filing separatelyIn the case of 2 married
				individuals filing separately, subsection (a) shall be applied to each such
				individual by substituting $7,500 for $15,000 in
				subsection (a)(1).
									(B)Unmarried
				individualsIf 2 or more individuals who are not married purchase
				a qualified principal residence, the amount of the credit allowed under
				subsection (a) shall be allocated among such individuals in such manner as the
				Secretary may prescribe, except that the total amount of the credits allowed to
				all such individuals shall not exceed $15,000.
									(2)PurchaseIn
				defining the purchase of a qualified principal residence, rules similar to the
				rules of paragraphs (2) and (3) of section 1400C(e) (as in effect on the date
				of the enactment of this section) shall apply.
								(3)Reporting
				requirementRules similar to the rules of section 1400C(f) (as so
				in effect) shall apply.
								(g)Basis
				adjustmentFor purposes of this subtitle, if a credit is allowed
				under this section with respect to the purchase of any residence, the basis of
				such residence shall be reduced by the amount of the credit so
				allowed.
							.
				(b)Clerical
			 amendmentThe table of sections for subpart A of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to section 25D the following new item:
					
						
							Sec. 25E. Credit for certain home
				purchases.
						
						.
				104.Enhanced
			 mortgage loan disclosures
				(a)Truth in
			 lending Act disclosuresSection 128(b)(2) of the Truth in Lending
			 Act (15 U.S.C. 1638(b)(2)) is amended—
					(1)by inserting
			 (A) before In the;
					(2)by striking
			 a residential mortgage transaction, as defined in section 103(w)
			 and inserting any extension of credit that is secured by the dwelling of
			 a consumer;
					(3)by striking
			 shall be made in accordance and all that follows through
			 extended, or; and
					(4)by striking
			 If the and all that follows through the end of the paragraph and
			 inserting the following:
						
							(B)In the case of an
				extension of credit that is secured by the dwelling of a consumer, in addition
				to the other disclosures required by subsection (a), the disclosures provided
				under this paragraph shall—
								(i)state in
				conspicuous type size and format, the following: You are not required to
				complete this agreement merely because you have received these disclosures or
				signed a loan application.; and
								(ii)be furnished to
				the borrower not later than 7 business days before the date of consummation of
				the transaction, and at the time of consummation of the transaction, subject to
				subparagraph (D).
								(C)In the case of an
				extension of credit that is secured by the dwelling of a consumer, under which
				the annual rate of interest is variable, or with respect to which the regular
				payments may otherwise be variable, in addition to the other disclosures
				required by subsection (a), the disclosures provided under this paragraph
				shall—
								(i)label the payment
				schedule as follows: Payment Schedule: Payments Will Vary Based on
				Interest Rate Changes;
								(ii)state the
				maximum amount of the regular required payments on the loan, based on the
				maximum interest rate allowed, introduced with the following language in
				conspicuous type size and format: Your payment can go as high as
				$_______, the blank to be filled in with the maximum possible payment
				amount;
								(iii)if the loan is
				an adjustable rate mortgage that includes an initial fixed interest
				rate—
									(I)state in
				conspicuous type size and format the following phrase: This loan is an
				adjustable rate mortgage with an initial fixed interest rate. Your initial
				fixed interest rate is AAA with a monthly payment of BBB until CCC. After that
				date, the interest rate on your loan will reset to an adjustable
				rate and both your interest rate and payment could go higher on that date and
				in the future. For example, if your initial fixed rate ended today, your new
				adjustable interest rate would be DDD and your new payment EEE. If interest
				rates are one percent higher than they are today or at some point in the
				future, your new payment would be FFF. There is no guarantee you will be able
				to refinance your loan to a lower interest rate and payment before your initial
				fixed interest rate ends.;
									(II)the blank AAA in
				subparagraph (I) to be filled in with the initial fixed interest rate;
									(III)the blank BBB
				in subparagraph (I) to be filled in with the payment amount under the initial
				fixed interest rate;
									(IV)the blank CCC in
				subparagraph (I) to be filled in with the loan reset date;
									(V)the blank DDD in
				subparagraph (I) to be filled in with the adjustable rate as if the initial
				rate expired on the date of disclosure under subparagraph (B);
									(VI)the blank EEE in
				subparagraph (I) to be filled in with the payment under the adjustable rate as
				if the initial rate expired on the date of disclosure under subparagraph (B);
				and
									(VII)the blank FFF
				in subparagraph (I) to be filled in with the payment under the adjustable rate
				as if index rate on which the adjustable rate was one percent higher than of
				the date of disclosure under subparagraph (B); and
									(iv)if the loan
				contains a prepayment penalty—
									(I)state in
				conspicuous type and format the following phrase: This loan contains a
				prepayment penalty. If you desire to pay off this loan before GGG, you will pay
				a penalty of HHH.;
									(II)the blank GGG in
				subparagraph (I) to be filled in with the date the prepayment penalty expires;
				and
									(III)the blank HHH
				in subparagraph (I) to be filled in with the prepayment penalty amount.
									(D)In any case in
				which the disclosure statement provided 7 business days before the date of
				consummation of the transaction contains an annual percentage rate of interest
				that is no longer accurate, as determined under section 107(c), the creditor
				shall furnish an additional, corrected statement to the borrower, not later
				than 3 business days before the date of consummation of the
				transaction.
							.
					(b)Civil
			 liabilitySection 130(a) of the Truth in Lending Act (15 U.S.C.
			 1640(a)) is amended—
					(1)in paragraph
			 (2)(A)(iii), by striking not less than $200 or greater than
			 $2,000 and inserting $5,000, such amount to be adjusted annually
			 based on the consumer price index, to maintain current value;
			 and
					(2)in the
			 penultimate sentence of the undesignated matter following paragraph (4)—
						(A)by striking
			 only for and inserting for;
						(B)by striking
			 section 125 or and inserting section 122, section
			 125,;
						(C)by inserting
			 or section 128(b), after 128(a),; and
						(D)by inserting
			 or section 128(b) before the period.
						105.Carryback of certain
			 net operating losses allowed for 5 years; temporary suspension of 90 percent
			 AMT limit
				(a)In
			 generalSubparagraph (H) of section 172(b)(1) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
					
						(H)5-year
				carryback of certain losses
							(i)Taxable years
				ending during 2001 and 2002In the case of a net operating loss
				for any taxable year ending during 2001 or 2002, subparagraph (A)(i) shall be
				applied by substituting 5 for 2 and subparagraph
				(F) shall not apply.
							(ii)Taxable years
				ending during 2006, 2007, 2008, and 2009In the case of a net
				operating loss for any taxable year ending during 2006, 2007, 2008, or
				2009—
								(I)subparagraph
				(A)(i) shall be applied by substituting 5 for
				2,
								(II)subparagraph
				(E)(ii) shall be applied by substituting 4 for 2,
				and
								(III)subparagraph
				(F) shall not
				apply.
								.
				(b)Temporary
			 suspension of 90 percent limit on certain NOL carrybacks and
			 carryovers
					(1)In
			 generalSection 56(d) of the of the Internal Revenue Code of 1986
			 is amended by adding at the end the following new paragraph:
						
							(3)Additional
				adjustmentsFor purposes of paragraph (1)(A), the amount
				described in clause (I) of paragraph (1)(A)(ii) shall be increased by the
				amount of the net operating loss deduction allowable for the taxable year under
				section 172 attributable to the sum of—
								(A)carrybacks of net
				operating losses from taxable years ending during 2006, 2007, 2008, and 2009,
				and
								(B)carryovers of net
				operating losses to taxable years ending during 2006, 2007, 2008, or
				2009.
								.
					(2)Conforming
			 amendmentSubclause (I) of section 56(d)(1)(A)(i) of such Code is
			 amended by inserting amount of such before deduction
			 described in clause (ii)(I).
					(c)Anti-abuse
			 rulesThe Secretary of Treasury or the Secretary's designee shall
			 prescribes such rules as are necessary to prevent the abuse of the purposes of
			 the amendments made by this section, including anti-stuffing rules,
			 anti-churning rules (including rules relating to sale-leasebacks), and rules
			 similar to the rules under section 1091 of the Internal Revenue Code of 1986
			 relating to losses from wash sales.
				(d)Effective
			 dates
					(1)Subsection
			 (a)
						(A)In
			 generalExcept as provided in subparagraph (B), the amendments
			 made by subsection (a) shall apply to net operating losses arising in taxable
			 years ending in 2006, 2007, 2008, or 2009.
						(B)ElectionIn
			 the case of a net operating loss for a taxable year ending during 2006 or
			 2007—
							(i)any
			 election made under section 172(b)(3) of the Internal Revenue Code of 1986 may
			 (notwithstanding such section) be revoked before November 1, 2008, and
							(ii)any election
			 made under section 172(j) of such Code shall (notwithstanding such section) be
			 treated as timely made if made before November 1, 2008.
							(2)Subsection
			 (b)The amendments made by
			 subsection (b) shall apply to taxable years ending after December 31,
			 1995.
					IIMortgage
			 Foreclosure Protections for Servicemembers
			201.Expansion of
			 period after servicemember service of moratorium on foreclosure sales
				(a)In
			 generalSection 303(c) of the
			 Servicemembers Civil Relief Act (50 U.S.C. App. 533(c)) is amended by striking
			 90 days and inserting 6 months.
				(b)Effective date;
			 sunset
					(1)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
					(2)SunsetThe
			 amendment made by subsection (a) shall expire on December 31, 2010. Effective
			 January 1, 2011, the provisions of section 303(c) of the Servicemembers Civil
			 Relief Act, as in effect on the day before the date of the enactment of this
			 Act, are hereby revived.
					202.Counseling on
			 mortgage foreclosures for members of the Armed Forces returning from service
			 abroad
				(a)In
			 generalThe Secretary of Defense shall develop and implement a
			 program to advise members of the Armed Forces (including members of the
			 National Guard and Reserve) who are returning from service on active duty
			 abroad (including service in Operation Iraqi Freedom and Operation Enduring
			 Freedom) on actions to be taken by such members to prevent or forestall
			 mortgage foreclosures.
				(b)ElementsThe
			 program required by subsection (a) shall include the following:
					(1)Credit
			 counseling.
					(2)Home mortgage
			 counseling.
					(3)Such other
			 counseling and information as the Secretary considers appropriate for purposes
			 of the program.
					(c)Timing of
			 provision of counselingCounseling and other information under
			 the program required by subsection (a) shall be provided to a member of the
			 Armed Forces covered by the program as soon as practicable after the return of
			 the member from service as described in subsection (a).
				IIIFHA
			 Modernization Act of 2008
			301.Short
			 titleThis title may be cited
			 as the FHA Modernization Act of 2008.
			ABuilding American Homeownership
				311.Short titleThis subtitle may be cited as the
			 Building American Homeownership Act of 2008.
				312.Maximum principal loan
			 obligationParagraph (2) of
			 section 203(b)(2) of the National Housing Act (12 U.S.C. 1709(b)(2)) is
			 amended—
					(1)by amending subparagraphs (A) and (B) to
			 read as follows:
						
							(A)not to exceed the lesser of—
								(i)in the case of a 1-family residence, the
				median 1-family house price in the area, as determined by the Secretary; and in
				the case of a 2-, 3-, or 4-family residence, the percentage of such median
				price that bears the same ratio to such median price as the dollar amount
				limitation in effect under section 305(a)(2) of the Federal Home Loan Mortgage
				Corporation Act (12 U.S.C. 1454(a)(2)) for a 2-, 3-, or 4-family residence,
				respectively, bears to the dollar amount limitation in effect under such
				section for a 1-family residence; or
								(ii)the dollar amount limitation determined
				under such section 305(a)(2) for a residence of the applicable size;
								except that the dollar amount
				limitation in effect for any area under this subparagraph may not be less than
				the greater of (I) the dollar amount limitation in effect under this section
				for the area on October 21, 1998, or (II) 65 percent of the dollar limitation
				determined under such section 305(a)(2) for a residence of the applicable size;
				and(B)not to exceed 100 percent of the appraised
				value of the property.
							;
				and
					(2)in the matter following subparagraph (B),
			 by striking the second sentence (relating to a definition of average
			 closing cost) and all that follows through section 3103A(d) of
			 title 38, United States Code..
					313.Cash investment requirement and prohibition
			 of seller-funded downpayment assistanceParagraph 9 of section 203(b) of the
			 National Housing Act (12 U.S.C. 1709(b)(9)) is amended to read as
			 follows:
					
						(9)Cash Investment requirement
							(A)In generalA mortgage insured under this section shall
				be executed by a mortgagor who shall have paid, in cash, on account of the
				property an amount equal to not less than 1.5 percent of the appraised value of
				the property or such larger amount as the Secretary may determine.
							(B)Family
				membersFor purposes of this
				paragraph, the Secretary shall consider as cash or its equivalent any amounts
				borrowed from a family member (as such term is defined in section 201), subject
				only to the requirements that, in any case in which the repayment of such
				borrowed amounts is secured by a lien against the property, that—
								(i)such lien shall be subordinate to the
				mortgage; and
								(ii)the sum of the principal obligation of the
				mortgage and the obligation secured by such lien may not exceed 100 percent of
				the appraised value of the property.
								(C)Prohibited sourcesIn no case shall the funds required by
				subparagraph (A) consist, in whole or in part, of funds provided by any of the
				following parties before, during, or after closing of the property sale:
								(i)The seller or any other person or entity
				that financially benefits from the transaction.
								(ii)Any third party or entity that is
				reimbursed, directly or indirectly, by any of the parties described in clause
				(i).
								.
				314.Mortgage insurance premiumsSection 203(c)(2) of the National Housing
			 Act (12 U.S.C. 1709(c)(2)) is amended—
					(1)in the matter preceding subparagraph (A),
			 by striking or of the General Insurance Fund and all that
			 follows through section 234(c),,; and
					(2)in subparagraph (A)—
						(A)by striking 2.25 percent and
			 inserting 3 percent; and
						(B)by striking 2.0 percent and
			 inserting 2.75 percent.
						315.Rehabilitation loansSubsection (k) of section 203 of the
			 National Housing Act (12 U.S.C. 1709(k)) is amended—
					(1)in paragraph (1), by striking
			 on and all that follows through 1978; and
					(2)in paragraph (5)—
						(A)by striking General Insurance
			 Fund the first place it appears and inserting Mutual Mortgage
			 Insurance Fund; and
						(B)in the second sentence, by striking the
			 comma and all that follows through General Insurance
			 Fund.
						316.Discretionary actionThe National Housing Act is amended—
					(1)in subsection (e) of section 202 (12 U.S.C.
			 1708(e))—
						(A)in paragraph (3)(B), by striking
			 section 202(e) of the National Housing Act and inserting
			 this subsection; and
						(B)by redesignating such subsection as
			 subsection (f);
						(2)by striking paragraph (4) of section 203(s)
			 (12 U.S.C. 1709(s)(4)) and inserting the following new paragraph:
						
							(4)the Secretary of
				Agriculture;
							;
				and
					(3)by transferring subsection (s) of section
			 203 (as amended by paragraph (2) of this section) to section 202, inserting
			 such subsection after subsection (d) of section 202, and redesignating such
			 subsection as subsection (e).
					317.Insurance of condominiums
					(a)In generalSection 234 of the National Housing Act (12
			 U.S.C. 1715y) is amended—
						(1)in subsection (c), in the first
			 sentence—
							(A)by striking and before
			 (2); and
							(B)by inserting before the period at the end
			 the following: , and (3) the project has a blanket mortgage insured by
			 the Secretary under subsection (d); and
							(2)in subsection (g), by striking ,
			 except that and all that follows and inserting a period.
						(b)Definition of MortgageSection 201(a) of the
			 National Housing Act (12 U.S.C. 1707(a))
			 is amended—
						(1)before a first mortgage
			 insert (A);
						(2)by striking or on a leasehold
			 (1) and inserting (B) a first mortgage on a leasehold on real
			 estate (i);
						(3)by striking or (2) and
			 inserting , or (ii); and
						(4)by inserting before the semicolon the
			 following: , or (C) a first mortgage given to secure the unpaid purchase
			 price of a fee interest in, or long-term leasehold interest in, real estate
			 consisting of a one-family unit in a multifamily project, including a project
			 in which the dwelling units are attached, or are manufactured housing units,
			 semi-detached, or detached, and an undivided interest in the common areas and
			 facilities which serve the project.
						(c)Definition of real estateSection 201 of the National Housing Act
			 (12 U.S.C.
			 1707) is amended by adding at the end the following new
			 subsection:
						
							(g)The term real estate means
				land and all natural resources and structures permanently affixed to the land,
				including residential buildings and stationary manufactured housing. The
				Secretary may not require, for treatment of any land or other property as real
				estate for purposes of this title, that such land or property be treated as
				real estate for purposes of State
				taxation.
							.
					318.Mutual Mortgage Insurance Fund
					(a)In generalSubsection (a) of section 202 of the
			 National Housing Act (12 U.S.C. 1708(a)) is amended to read as follows:
						
							(a)Mutual Mortgage Insurance Fund
								(1)EstablishmentSubject to the provisions of the Federal
				Credit Reform Act of 1990, there is hereby created a Mutual Mortgage Insurance
				Fund (in this title referred to as the Fund), which shall be
				used by the Secretary to carry out the provisions of this title with respect to
				mortgages insured under section 203. The Secretary may enter into commitments
				to guarantee, and may guarantee, such insured mortgages.
								(2)Limit on loan guaranteesThe authority of the Secretary to enter
				into commitments to guarantee such insured mortgages shall be effective for any
				fiscal year only to the extent that the aggregate original principal loan
				amount under such mortgages, any part of which is guaranteed, does not exceed
				the amount specified in appropriations Acts for such fiscal year.
								(3)Fiduciary responsibilityThe Secretary has a responsibility to
				ensure that the Mutual Mortgage Insurance Fund remains financially
				sound.
								(4)Annual independent actuarial
				studyThe Secretary shall
				provide for an independent actuarial study of the Fund to be conducted
				annually, which shall analyze the financial position of the Fund. The Secretary
				shall submit a report annually to the Congress describing the results of such
				study and assessing the financial status of the Fund. The report shall
				recommend adjustments to underwriting standards, program participation, or
				premiums, if necessary, to ensure that the Fund remains financially
				sound.
								(5)Quarterly reportsDuring each fiscal year, the Secretary
				shall submit a report to the Congress for each calendar quarter, which shall
				specify for mortgages that are obligations of the Fund—
									(A)the cumulative volume of loan guarantee
				commitments that have been made during such fiscal year through the end of the
				quarter for which the report is submitted;
									(B)the types of loans insured, categorized by
				risk;
									(C)any significant changes between actual and
				projected claim and prepayment activity;
									(D)projected versus actual loss rates;
				and
									(E)updated projections of the annual subsidy
				rates to ensure that increases in risk to the Fund are identified and mitigated
				by adjustments to underwriting standards, program participation, or premiums,
				and the financial soundness of the Fund is maintained.
									The first quarterly report under this
				paragraph shall be submitted on the last day of the first quarter of fiscal
				year 2008, or on the last day of the first full calendar quarter following the
				enactment of the Building American Homeownership Act of 2008, whichever is
				later.(6)Adjustment of premiumsIf, pursuant to the independent actuarial
				study of the Fund required under paragraph (4), the Secretary determines that
				the Fund is not meeting the operational goals established under paragraph (7)
				or there is a substantial probability that the Fund will not maintain its
				established target subsidy rate, the Secretary may either make programmatic
				adjustments under this title as necessary to reduce the risk to the Fund, or
				make appropriate premium adjustments.
								(7)Operational goalsThe operational goals for the Fund
				are—
									(A)to minimize the default risk to the Fund
				and to homeowners by among other actions instituting fraud prevention quality
				control screening not later than 18 months after the date of enactment of the
				Building American Homeownership Act of 2008; and
									(B)to meet the housing needs of the borrowers
				that the single family mortgage insurance program under this title is designed
				to
				serve.
									.
					(b)Obligations of FundThe National Housing Act is amended as
			 follows:
						(1)Homeownership voucher program
			 mortgagesIn section 203(v)
			 (12 U.S.C. 1709(v))—
							(A)by striking Notwithstanding section
			 202 of this title, the and inserting The; and
							(B)by striking General Insurance
			 Fund the first place such term appears and all that follows through the
			 end of the subsection and inserting Mutual Mortgage Insurance
			 Fund..
							(2)Home equity conversion
			 mortgagesSection
			 255(i)(2)(A) of the National Housing Act (12 U.S.C. 1715z–20(i)(2)(A)) is
			 amended by striking General Insurance Fund and inserting
			 Mutual Mortgage Insurance Fund.
						(c)Conforming amendmentsThe National Housing Act is amended—
						(1)in section 205 (12 U.S.C. 1711), by
			 striking subsections (g) and (h); and
						(2)in section 519(e) (12 U.S.C. 1735c(e)), by
			 striking 203(b) and all that follows through
			 203(i) and inserting 203, except as determined by the
			 Secretary.
						319.Hawaiian home lands and Indian
			 reservations
					(a)Hawaiian home landsSection 247(c) of the National Housing Act
			 (12 U.S.C. 1715z–12(c)) is amended—
						(1)by striking General Insurance Fund
			 established in section 519 and inserting Mutual Mortgage
			 Insurance Fund; and
						(2)in the second sentence, by striking
			 (1) all references and all that follows through and
			 (2).
						(b)Indian reservationsSection 248(f) of the National Housing Act
			 (12 U.S.C. 1715z–13(f)) is amended—
						(1)by striking General Insurance
			 Fund the first place it appears through 519 and
			 inserting Mutual Mortgage Insurance Fund; and
						(2)in the second sentence, by striking
			 (1) all references and all that follows through and
			 (2).
						320.Conforming and technical
			 amendments
					(a)RepealsThe following provisions of the National
			 Housing Act are repealed:
						(1)Subsection (i) of section 203 (12 U.S.C.
			 1709(i)).
						(2)Subsection (o) of section 203 (12 U.S.C.
			 1709(o)).
						(3)Subsection (p) of section 203 (12 U.S.C.
			 1709(p)).
						(4)Subsection (q) of section 203 (12 U.S.C.
			 1709(q)).
						(5)Section 222 (12 U.S.C. 1715m).
						(6)Section 237 (12 U.S.C. 1715z–2).
						(7)Section 245 (12 U.S.C. 1715z–10).
						(b)Definition of areaSection 203(u)(2)(A) of the National
			 Housing Act (12 U.S.C. 1709(u)(2)(A)) is amended by striking
			 shall and all that follows and inserting means a
			 metropolitan statistical area as established by the Office of Management and
			 Budget;.
					(c)Definition of StateSection 201(d) of the National Housing Act
			 (12 U.S.C. 1707(d)) is amended by striking the Trust Territory of the
			 Pacific Islands and inserting the Commonwealth of the Northern
			 Mariana Islands.
					321.Insurance of mortgagesSubsection (n)(2) of section 203 of the
			 National Housing Act (12 U.S.C. 1709(n)(2)) is amended—
					(1)in subparagraph (A), by inserting or
			 subordinate mortgage or before lien given; and
					(2)in subparagraph (C), by inserting or
			 subordinate mortgage or before lien.
					322.Home equity conversion mortgages
					(a)In generalSection 255 of the
			 National Housing Act (12 U.S.C.
			 1715z–20) is amended—
						(1)in subsection (b)(2), insert
			 real estate, after
			 mortgagor,;
						(2)in subsection (g)—
							(A)by striking the first sentence; and
							(B)by striking established under
			 section 203(b)(2) and all that follows through located
			 and inserting limitation established under section 305(a)(2) of the
			 Federal Home Loan Mortgage Corporation
			 Act for a 1-family residence;
							(3)in subsection (i)(1)(C), by striking
			 limitations and inserting limitation; and
						(4)by adding at the end the following new
			 subsection:
							
								(o)Authority To Insure Home Purchase
				Mortgage
									(1)In generalNotwithstanding any other provision of this
				section, the Secretary may insure, upon application by a mortgagee, a home
				equity conversion mortgage upon such terms and conditions as the Secretary may
				prescribe, when the home equity conversion mortgage will be used to purchase a
				1- to 4-family dwelling unit, one unit of which that the mortgagor will occupy
				as a primary residence, and to provide for any future payments to the
				mortgagor, based on available equity, as authorized under subsection
				(d)(9).
									(2)Limitation on principal
				obligationA home equity
				conversion mortgage insured pursuant to paragraph (1) shall involve a principal
				obligation that does not exceed the dollar amount limitation determined under
				section 305(a)(2) of the Federal Home Loan
				Mortgage Corporation Act for a 1-family
				residence.
									.
						(b)Mortgages for CooperativesSubsection (b) of section 255 of the
			 National Housing Act (12 U.S.C.
			 1715z–20(b)) is amended—
						(1)in paragraph (4)—
							(A)by inserting a first or subordinate
			 mortgage or lien before on all stock;
							(B)by inserting unit after
			 dwelling; and
							(C)by inserting a first mortgage or
			 first lien before on a leasehold; and
							(2)in paragraph (5), by inserting a
			 first or subordinate lien on before all stock.
						(c)Limitation on origination
			 feesSection 255 of the
			 National Housing Act (12 U.S.C. 1715z–20), as amended by the preceding
			 provisions of this section, is further amended—
						(1)by redesignating subsections (k), (l), and
			 (m) as subsections (l), (m), and (n), respectively; and
						(2)by inserting after subsection (j) the
			 following new subsection:
							
								(k)Limitation on origination
				feesThe Secretary shall
				establish limits on the origination fee that may be charged to a mortgagor
				under a mortgage insured under this section, which limitations shall—
									(1)equal 1.5 percent of the maximum claim
				amount of the mortgage unless adjusted thereafter on the basis of—
										(A)the costs to the mortgagor; and
										(B)the impact of such fees on the reverse
				mortgage market;
										(2)be subject to a minimum allowable
				amount;
									(3)provide that the origination fee may be
				fully financed with the mortgage;
									(4)include any fees paid to correspondent
				mortgagees approved by the Secretary; and
									(5)have the same effective date as subsection
				(o)(2) regarding the limitation on principal
				obligation.
									.
						(d)Study regarding program costs and credit
			 availability
						(1)In generalThe Comptroller General of the United
			 States shall conduct a study regarding the costs and availability of credit
			 under the home equity conversion mortgages for elderly homeowners program under
			 section 255 of the National Housing Act (12 U.S.C. 1715z–20) (in this
			 subsection referred to as the program).
						(2)PurposeThe purpose of the study required under
			 paragraph (1) is to help Congress analyze and determine the effects of limiting
			 the amounts of the costs or fees under the program from the amounts charged
			 under the program as of the date of the enactment of this title.
						(3)Content of reportThe study required under paragraph (1)
			 should focus on—
							(A)the cost to mortgagors of participating in
			 the program;
							(B)the financial soundness of the
			 program;
							(C)the availability of credit under the
			 program; and
							(D)the costs to elderly homeowners
			 participating in the program, including—
								(i)mortgage insurance premiums charged under
			 the program;
								(ii)up-front fees charged under the program;
			 and
								(iii)margin rates charged under the
			 program.
								(4)Timing of reportNot later than 12 months after the date of
			 the enactment of this title, the Comptroller General shall submit a report to
			 the Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives setting forth
			 the results and conclusions of the study required under paragraph (1).
						323.Energy efficient mortgages
			 programSection 106(a)(2) of
			 the Energy Policy Act of 1992 (42 U.S.C. 12712 note) is amended—
					(1)by amending subparagraph (C) to read as
			 follows:
						
							(C)Costs of improvementsThe cost of cost-effective energy
				efficiency improvements shall not exceed the greater of—
								(i)5 percent of the property value (not to
				exceed 5 percent of the limit established under section 203(b)(2)(A)) of the
				National Housing Act (12 U.S.C. 1709(b)(2)(A); or
								(ii)2 percent of the limit established under
				section 203(b)(2)(B) of such Act.
								;
				and
					(2)by adding at the end the following:
						
							(D)LimitationIn any fiscal year, the aggregate number of
				mortgages insured pursuant to this section may not exceed 5 percent of the
				aggregate number of mortgages for 1- to 4-family residences insured by the
				Secretary of Housing and Urban Development under title II of the National
				Housing Act (12 U.S.C. 1707 et seq.) during the preceding fiscal
				year.
							.
					324.Pilot program for automated process for
			 borrowers without sufficient credit history
					(a)EstablishmentTitle II of the National Housing Act (12
			 U.S.C. 1707 et seq.) is amended by adding at the end the following new
			 section:
						
							257.Pilot program for automated process for
				borrowers without sufficient credit history
								(a)EstablishmentThe Secretary shall carry out a pilot
				program to establish, and make available to mortgagees, an automated process
				for providing alternative credit rating information for mortgagors and
				prospective mortgagors under mortgages on 1- to 4-family residences to be
				insured under this title who have insufficient credit histories for determining
				their creditworthiness. Such alternative credit rating information may include
				rent, utilities, and insurance payment histories, and such other information as
				the Secretary considers appropriate.
								(b)ScopeThe Secretary may carry out the pilot
				program under this section on a limited basis or scope, and may consider
				limiting the program to first-time homebuyers.
								(c)LimitationIn any fiscal year, the aggregate number of
				mortgages insured pursuant to the automated process established under this
				section may not exceed 5 percent of the aggregate number of mortgages for 1- to
				4-family residences insured by the Secretary under this title during the
				preceding fiscal year.
								(d)SunsetAfter the expiration of the 5-year period
				beginning on the date of the enactment of the Building American Homeownership
				Act of 2008, the Secretary may not enter into any new commitment to insure any
				mortgage, or newly insure any mortgage, pursuant to the automated process
				established under this
				section.
								.
					(b)GAO reportNot later than the expiration of the
			 two-year period beginning on the date of the enactment of this subtitle, the
			 Comptroller General of the United States shall submit to the Congress a report
			 identifying the number of additional mortgagors served using the automated
			 process established pursuant to section 257 of the National Housing Act (as
			 added by the amendment made by subsection (a) of this section) and the impact
			 of such process and the insurance of mortgages pursuant to such process on the
			 safety and soundness of the insurance funds under the National Housing Act of
			 which such mortgages are obligations.
					325.Homeownership preservationThe Secretary of Housing and Urban
			 Development and the Commissioner of the Federal Housing Administration, in
			 consultation with industry, the Neighborhood Reinvestment Corporation, and
			 other entities involved in foreclosure prevention activities, shall—
					(1)develop and implement a plan to improve the
			 Federal Housing Administration's loss mitigation process; and
					(2)report such plan to the Committee on
			 Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Financial Services of the House of Representatives.
					326.Use of FHA savings for improvements in FHA
			 technologies, procedures, processes, program performance, staffing, and
			 salaries
					(a)Authorization of
			 appropriationsThere is
			 authorized to be appropriated for each of fiscal years 2009 through 2013,
			 $25,000,000, from negative credit subsidy for the mortgage insurance programs
			 under title II of the National Housing Act, to the Secretary of Housing and
			 Urban Development for increasing funding for the purpose of improving
			 technology, processes, program performance, eliminating fraud, and for
			 providing appropriate staffing in connection with the mortgage insurance
			 programs under title II of the National Housing Act.
					(b)CertificationThe authorization under subsection (a)
			 shall not be effective for a fiscal year unless the Secretary of Housing and
			 Urban Development has, by rulemaking in accordance with section 553 of title 5,
			 United States Code (notwithstanding subsections (a)(2), (b)(B), and (d)(3) of
			 such section), made a determination that—
						(1)premiums being, or to be, charged during
			 such fiscal year for mortgage insurance under title II of the National Housing
			 Act are established at the minimum amount sufficient to—
							(A)comply with the requirements of section
			 205(f) of such Act (relating to required capital ratio for the Mutual Mortgage
			 Insurance Fund); and
							(B)ensure the safety and soundness of the
			 other mortgage insurance funds under such Act; and
							(2)any negative credit subsidy for such fiscal
			 year resulting from such mortgage insurance programs adequately ensures the
			 efficient delivery and availability of such programs.
						(c)Study and reportThe Secretary of Housing and Urban
			 Development shall conduct a study to obtain recommendations from participants
			 in the private residential (both single family and multifamily) mortgage
			 lending business and the secondary market for such mortgages on how best to
			 update and upgrade processes and technologies for the mortgage insurance
			 programs under title II of the National Housing Act so that the procedures for
			 originating, insuring, and servicing of such mortgages conform with those
			 customarily used by secondary market purchasers of residential mortgage loans.
			 Not later than the expiration of the 12-month period beginning on the date of
			 the enactment of this title, the Secretary shall submit a report to the
			 Congress describing the progress made and to be made toward updating and
			 upgrading such processes and technology, and providing appropriate staffing for
			 such mortgage insurance programs.
					327.Post-purchase housing counseling
			 eligibility improvementsSection 106(c)(4) of the Housing and Urban
			 Development Act of 1968 (12 U.S.C. 1701x(c)(4)) is amended:
					(1)in subparagraph (C)—
						(A)in clause (i), by striking ;
			 or and inserting a semicolon;
						(B)in clause (ii), by striking the period at
			 the end and inserting a semicolon; and
						(C)by adding at the end the following:
							
								(iii)a significant reduction in the income of
				the household due to divorce or death; or
								(iv)a significant increase in basic expenses of
				the homeowner or an immediate family member of the homeowner (including the
				spouse, child, or parent for whom the homeowner provides substantial care or
				financial assistance) due to—
									(I)an unexpected or significant increase in
				medical expenses;
									(II)a divorce;
									(III)unexpected and significant damage to the
				property, the repair of which will not be covered by private or public
				insurance; or
									(IV)a large property-tax increase;
				or
									; 
						(2)by striking the matter that follows
			 subparagraph (C); and
					(3)by adding at the end the following:
						
							(D)the Secretary of Housing and Urban
				Development determines that the annual income of the homeowner is no greater
				than the annual income established by the Secretary as being of low- or
				moderate-income.
							.
					328.Pre-purchase homeownership counseling
			 demonstration
					(a)Establishment of programFor the period beginning on the date of
			 enactment of this title and ending on the date that is 3 years after such date
			 of enactment, the Secretary of Housing and Urban Development shall establish
			 and conduct a demonstration program to test the effectiveness of alternative
			 forms of pre-purchase homeownership counseling for eligible homebuyers.
					(b)Forms of counselingThe Secretary of Housing and Urban
			 Development shall provide to eligible homebuyers pre-purchase homeownership
			 counseling under this section in the form of—
						(1)telephone counseling;
						(2)individualized in-person counseling;
						(3)web-based counseling;
						(4)counseling classes; or
						(5)any other form or type of counseling that
			 the Secretary may, in his discretion, determine appropriate.
						(c)Size of programThe Secretary shall make available the
			 pre-purchase homeownership counseling described in subsection (b) to not more
			 than 3,000 eligible homebuyers in any given year.
					(d)Incentive to participateThe Secretary of Housing and Urban
			 Development may provide incentives to eligible homebuyers to participate in the
			 demonstration program established under subsection (a). Such incentives may
			 include the reduction of any insurance premium charges owed by the eligible
			 homebuyer to the Secretary.
					(e)Eligible homebuyer definedFor purposes of this section an
			 eligible homebuyer means a first-time homebuyer who has been
			 approved for a home loan with a loan-to-value ratio between 97 percent and 98.5
			 percent.
					(f)Report to CongressThe Secretary of Housing and Urban
			 Development shall report to the Committee on Banking, Housing, and Urban
			 Affairs of the Senate and the Committee on Financial Services of the House of
			 Representative—
						(1)on an annual basis, on the progress and
			 results of the demonstration program established under subsection (a);
			 and
						(2)for the period beginning on the date of
			 enactment of this title and ending on the date that is 5 years after such date
			 of enactment, on the payment history and delinquency rates of eligible
			 homebuyers who participated in the demonstration program.
						329.Fraud preventionSection 1014 of title 18, United States
			 Code, is amended in the first sentence—
					(1)by inserting the Federal Housing
			 Administration before the Farm Credit Administration;
			 and
					(2)by striking commitment, or
			 loan and inserting commitment, loan, or insurance agreement or
			 application for insurance or a guarantee.
					330.Limitation on mortgage insurance premium
			 increases
					(a)In generalNotwithstanding any other provision of law,
			 including any provision of this title and any amendment made by this
			 title—
						(1)for the period beginning on the date of the
			 enactment of this title and ending on October 1, 2009, the premiums charged for
			 mortgage insurance under multifamily housing programs under the National
			 Housing Act may not be increased above the premium amounts in effect under such
			 program on October 1, 2006, unless the Secretary of Housing and Urban
			 Development determines that, absent such increase, insurance of additional
			 mortgages under such program would, under the Federal Credit Reform Act of
			 1990, require the appropriation of new budget authority to cover the costs (as
			 such term is defined in section 502 of the Federal Credit Reform Act of 1990
			 (2 U.S.C.
			 661a) of such insurance; and
						(2)a premium increase pursuant to paragraph
			 (1) may be made only if not less than 30 days prior to such increase taking
			 effect, the Secretary of Housing and Urban Development—
							(A)notifies the Committee on Banking, Housing,
			 and Urban Affairs of the Senate and the Committee on Financial Services of the
			 House of Representatives of such increase; and
							(B)publishes notice of such increase in the
			 Federal Register.
							(b)WaiverThe Secretary of Housing and Urban
			 Development may waive the 30-day notice requirement under subsection (a)(2), if
			 the Secretary determines that waiting 30-days before increasing premiums would
			 cause substantial damage to the solvency of multifamily housing programs under
			 the National Housing Act.
					331.Savings provisionAny mortgage insured under title II of the
			 National Housing Act before the date of enactment of this subtitle shall
			 continue to be governed by the laws, regulations, orders, and terms and
			 conditions to which it was subject on the day before the date of the enactment
			 of this subtitle.
				332.ImplementationThe Secretary of Housing and Urban
			 Development shall by notice establish any additional requirements that may be
			 necessary to immediately carry out the provisions of this subtitle. The notice
			 shall take effect upon issuance.
				333.Moratorium on
			 implementation of risk-based premiumsFor the 12-month period beginning on the
			 date of enactment of this title, the Secretary of Housing and Urban Development
			 shall not enact, execute, or take any action to make effective the planned
			 implementation of risk-based premiums, which are designed for mortgage lenders
			 to offer borrowers an FHA-insured product that provides a range of mortgage
			 insurance premium pricing, based on the risk the insurance contract represents,
			 as such planned implementation was set forth in the Notice published in the
			 Federal Register on September 20, 2007 (Vol. 72, No. 182, Page 53872).
				BManufactured Housing Loan
			 Modernization
				341.Short titleThis subtitle may be cited as the
			 FHA Manufactured Housing Loan
			 Modernization Act of 2008.
				342.PurposesThe purposes of this subtitle are—
					(1)to provide adequate funding for FHA-insured
			 manufactured housing loans for low- and moderate-income homebuyers during all
			 economic cycles in the manufactured housing industry;
					(2)to modernize the FHA title I insurance
			 program for manufactured housing loans to enhance participation by Ginnie Mae
			 and the private lending markets; and
					(3)to adjust the low loan limits for title I
			 manufactured home loan insurance to reflect the increase in costs since such
			 limits were last increased in 1992 and to index the limits to inflation.
					343.Exception to limitation on financial
			 institution portfolioThe
			 second sentence of section 2(a) of the National
			 Housing Act (12 U.S.C. 1703(a)) is amended—
					(1)by striking In no case and
			 inserting Other than in connection with a manufactured home or a lot on
			 which to place such a home (or both), in no case; and
					(2)by striking :
			 Provided, That with and inserting .
			 With.
					344.Insurance benefits
					(a)In GeneralSubsection (b) of section 2 of the
			 National Housing Act (12 U.S.C.
			 1703(b)), is amended by adding at the end the following new paragraph:
						
							(8)Insurance benefits for manufactured housing
				loansAny contract of
				insurance with respect to loans, advances of credit, or purchases in connection
				with a manufactured home or a lot on which to place a manufactured home (or
				both) for a financial institution that is executed under this title after the
				date of the enactment of the FHA Manufactured
				Housing Loan Modernization Act of 2008 by the Secretary shall be
				conclusive evidence of the eligibility of such financial institution for
				insurance, and the validity of any contract of insurance so executed shall be
				incontestable in the hands of the bearer from the date of the execution of such
				contract, except for fraud or misrepresentation on the part of such
				institution.
							.
					(b)ApplicabilityThe amendment made by subsection (a) shall
			 only apply to loans that are registered or endorsed for insurance after the
			 date of the enactment of this title.
					345.Maximum loan limits
					(a)Dollar
			 AmountsParagraph (1) of
			 section 2(b) of the National Housing
			 Act (12 U.S.C. 1703(b)(1)) is amended—
						(1)in clause (ii) of subparagraph (A), by
			 striking $17,500 and inserting $25,090;
						(2)in subparagraph (C) by striking
			 $48,600 and inserting $69,678;
						(3)in subparagraph (D) by striking
			 $64,800 and inserting $92,904;
						(4)in subparagraph (E) by striking
			 $16,200 and inserting $23,226; and
						(5)by realigning subparagraphs (C), (D), and
			 (E) 2 ems to the left so that the left margins of such subparagraphs are
			 aligned with the margins of subparagraphs (A) and (B).
						(b)Annual IndexingSubsection (b) of section 2 of the
			 National Housing Act (12 U.S.C.
			 1703(b)), as amended by the preceding provisions of this title, is further
			 amended by adding at the end the following new paragraph:
						
							(9)Annual indexing of manufactured housing
				loansThe Secretary shall
				develop a method of indexing in order to annually adjust the loan limits
				established in subparagraphs (A)(ii), (C), (D), and (E) of this subsection.
				Such index shall be based on the manufactured housing price data collected by
				the United States Census Bureau. The Secretary shall establish such index no
				later than 1 year after the date of the enactment of the
				FHA Manufactured Housing Loan Modernization
				Act of 2008.
							
					(c)Technical and Conforming
			 ChangesParagraph (1) of
			 section 2(b) of the National Housing
			 Act (12 U.S.C. 1703(b)(1)) is amended—
						(1)by striking No and inserting
			 Except as provided in the last sentence of this paragraph, no;
			 and
						(2)by adding after and below subparagraph (G)
			 the following:
							
								The Secretary shall, by regulation,
				annually increase the dollar amount limitations in subparagraphs (A)(ii), (C),
				(D), and (E) (as such limitations may have been previously adjusted under this
				sentence) in accordance with the index established pursuant to paragraph
				(9).
								.
						346.Insurance premiumsSubsection (f) of section 2 of the
			 National Housing Act (12 U.S.C. 1703(f))
			 is amended—
					(1)by inserting (1)
			 Premium
			 Charges.— after (f); and
					(2)by adding at the end the following new
			 paragraph:
						
							(2)Manufactured Home LoansNotwithstanding paragraph (1), in the case
				of a loan, advance of credit, or purchase in connection with a manufactured
				home or a lot on which to place such a home (or both), the premium charge for
				the insurance granted under this section shall be paid by the borrower under
				the loan or advance of credit, as follows:
								(A)At the time of the making of the loan,
				advance of credit, or purchase, a single premium payment in an amount not to
				exceed 2.25 percent of the amount of the original insured principal
				obligation.
								(B)In addition to the premium under
				subparagraph (A), annual premium payments during the term of the loan, advance,
				or obligation purchased in an amount not exceeding 1.0 percent of the remaining
				insured principal balance (excluding the portion of the remaining balance
				attributable to the premium collected under subparagraph (A) and without taking
				into account delinquent payments or prepayments).
								(C)Premium charges under this paragraph shall
				be established in amounts that are sufficient, but do not exceed the minimum
				amounts necessary, to maintain a negative credit subsidy for the program under
				this section for insurance of loans, advances of credit, or purchases in
				connection with a manufactured home or a lot on which to place such a home (or
				both), as determined based upon risk to the Federal Government under existing
				underwriting requirements.
								(D)The Secretary may increase the limitations
				on premium payments to percentages above those set forth in subparagraphs (A)
				and (B), but only if necessary, and not in excess of the minimum increase
				necessary, to maintain a negative credit subsidy as described in subparagraph
				(C).
								.
					347.Technical corrections
					(a)DatesSubsection (a) of section 2 of the
			 National Housing Act (12 U.S.C. 1703(a))
			 is amended—
						(1)by striking on and after July 1,
			 1939, each place such term appears; and
						(2)by striking made after the effective
			 date of the Housing Act of 1954.
						(b)Authority of SecretarySubsection (c) of section 2 of the
			 National Housing Act (12 U.S.C.
			 1703(c)) is amended to read as follows:
						
							(c)Handling and Disposal of Property
								(1)Authority of secretaryNotwithstanding any other provision of law,
				the Secretary may—
									(A)deal with, complete, rent, renovate,
				modernize, insure, or assign or sell at public or private sale, or otherwise
				dispose of, for cash or credit in the Secretary’s discretion, and upon such
				terms and conditions and for such consideration as the Secretary shall
				determine to be reasonable, any real or personal property conveyed to or
				otherwise acquired by the Secretary, in connection with the payment of
				insurance heretofore or hereafter granted under this title, including any
				evidence of debt, contract, claim, personal property, or security assigned to
				or held by him in connection with the payment of insurance heretofore or
				hereafter granted under this section; and
									(B)pursue to final collection, by way of
				compromise or otherwise, all claims assigned to or held by the Secretary and
				all legal or equitable rights accruing to the Secretary in connection with the
				payment of such insurance, including unpaid insurance premiums owed in
				connection with insurance made available by this title.
									(2)Advertisements for proposalsSection 3709 of the Revised Statutes shall
				not be construed to apply to any contract of hazard insurance or to any
				purchase or contract for services or supplies on account of such property if
				the amount thereof does not exceed $25,000.
								(3)Delegation of authorityThe power to convey and to execute in the
				name of the Secretary, deeds of conveyance, deeds of release, assignments and
				satisfactions of mortgages, and any other written instrument relating to real
				or personal property or any interest therein heretofore or hereafter acquired
				by the Secretary pursuant to the provisions of this title may be exercised by
				an officer appointed by the Secretary without the execution of any express
				delegation of power or power of attorney. Nothing in this subsection shall be
				construed to prevent the Secretary from delegating such power by order or by
				power of attorney, in the Secretary’s discretion, to any officer or agent the
				Secretary may
				appoint.
								.
					348.Revision of underwriting criteria
					(a)In GeneralSubsection (b) of section 2 of the
			 National Housing Act (12 U.S.C.
			 1703(b)), as amended by the preceding provisions of this title, is further
			 amended by adding at the end the following new paragraph:
						
							(10)Financial soundness of manufactured housing
				programThe Secretary shall
				establish such underwriting criteria for loans and advances of credit in
				connection with a manufactured home or a lot on which to place a manufactured
				home (or both), including such loans and advances represented by obligations
				purchased by financial institutions, as may be necessary to ensure that the
				program under this title for insurance for financial institutions against
				losses from such loans, advances of credit, and purchases is financially
				sound.
							.
					(b)TimingNot later than the expiration of the
			 6-month period beginning on the date of the enactment of this title, the
			 Secretary of Housing and Urban Development shall revise the existing
			 underwriting criteria for the program referred to in paragraph (10) of section
			 2(b) of the National Housing Act (as
			 added by subsection (a) of this section) in accordance with the requirements of
			 such paragraph.
					349.Prohibition against kickbacks and unearned
			 feesTitle I of the National
			 Housing Act is amended by adding at the end of section 9 the following new
			 section:
					
						10.Prohibition against kickbacks and unearned
				fees
							(a)In generalExcept as provided in subsection (b), the
				provisions of sections 3, 8, 16, 17, 18, and 19 of the Real Estate Settlement
				Procedures Act of 1974 (12 U.S.C. 2601 et seq.) shall apply to each sale of a
				manufactured home financed with an FHA-insured loan or extension of credit, as
				well as to services rendered in connection with such transactions.
							(b)Authority of the SecretaryThe Secretary is authorized to determine
				the manner and extent to which the provisions of sections 3, 8, 16, 17, 18, and
				19 of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2601 et
				seq.) may reasonably be applied to the transactions described in subsection
				(a), and to grant such exemptions as may be necessary to achieve the purposes
				of this section.
							(c)DefinitionsFor purposes of this section—
								(1)the term federally related mortgage
				loan as used in sections 3, 8, 16, 17, 18, and 19 of the Real Estate
				Settlement Procedures Act of 1974 (12 U.S.C. 2601 et seq.) shall include an
				FHA-insured loan or extension of credit made to a borrower for the purpose of
				purchasing a manufactured home that the borrower intends to occupy as a
				personal residence; and
								(2)the term real estate settlement
				service as used in sections 3, 8, 16, 17, 18, and 19 of the Real Estate
				Settlement Procedures Act of 1974 (12 U.S.C. 2601 et seq.) shall include any
				service rendered in connection with a loan or extension of credit insured by
				the Federal Housing Administration for the purchase of a manufactured
				home.
								(d)Unfair and deceptive
				practicesIn connection with
				the purchase of a manufactured home financed with a loan or extension of credit
				insured by the Federal Housing Administration under this title, the Secretary
				shall prohibit acts or practices in connection with loans or extensions of
				credit that the Secretary finds to be unfair, deceptive, or otherwise not in
				the interests of the
				borrower.
							.
				350.Leasehold requirementsSubsection (b) of section 2 of the
			 National Housing Act (12 U.S.C.
			 1703(b)), as amended by the preceding provisions of this title, is further
			 amended by adding at the end the following new paragraph:
					
						(11)Leasehold requirementsNo insurance shall be granted under this
				section to any such financial institution with respect to any obligation
				representing any such loan, advance of credit, or purchase by it, made for the
				purposes of financing a manufactured home which is intended to be situated in a
				manufactured home community pursuant to a lease, unless such lease—
							(A)expires not less than 3 years after the
				origination date of the obligation;
							(B)is renewable upon the expiration of the
				original 3 year term by successive 1 year terms; and
							(C)requires the lessor to provide the lessee
				written notice of termination of the lease not less than 180 days prior to the
				expiration of the current lease term in the event the lessee is required to
				move due to the closing of the manufactured home community, and further
				provides that failure to provide such notice to the mortgagor in a timely
				manner will cause the lease term, at its expiration, to automatically renew for
				an additional 1 year
				term.
							.
				
	
		March 10, 2008
		Read the second time and placed on the
		  calendar
	
